ACCEPTED
                                                                                          12-15-00176-CR
                                                                             TWELFTH COURT OF APPEALS
                                                                                           TYLER, TEXAS
                                                                                     9/22/2015 1:57:17 PM
                                                                                                Pam Estes
                                                                                                   CLERK

                                NO. 12-15-00176-CR

            ON APPEAL FROM THE 217TH JUDICIAL DISTRICT COURTFILED IN
                        ANGELINA COUNTY, TEXAS       12th COURT   OF APPEALS
                                                          TYLER, TEXAS
                          CAUSE NO. 2014-0568        9/22/2015 1:57:17 PM
                                                                       PAM ESTES
                                                       TH                Clerk
 RANDY EARL CRAWFORD                   § IN THE 12 COURT            OF APPEALS
                                       §
                                       § OF
 vs.                                   §
                                       §
 STATE OF TEXAS                        § TYLER, TEXAS


       MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:
       Now comes Randy Earl Crawford, Appellant in the above styled and
numbered cause, and moves this Court to grant an extension of time to file
appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,
and for good cause shows the following:
       1.      This case is on appeal from the 217th District Court of Angelina
County, Texas.
       2.      The case below was styled the STATE OF TEXAS vs. Randy Earl
Crawford, and numbered 2014-0568. Appellant was convicted Theft.
       4.      Appellant was assessed a sentence of Fifteen (15) years in Texas
Department of Criminal Justice Institutional Division on June 25, 2015.
       5.      Notice of appeal was given on June 26, 2015.
       6.      The clerk's record was filed on August 24, 2015; the reporter's record
was filed on July 7, 2015.
       7.      The appellate brief is presently due on September 23, 2015.
       8.      Appellant requests an extension of time of thirty (30) days from the
current due date.
      9.     No extensions to file the brief have been received in this cause.
      10.    Defendant is currently incarcerated.
      11.    Appellant relies on the following facts as good cause for the requested
extension:
      After a series of health issues, counsel has been hospitalized and will not be
able to complete the brief by September 23, 2015.
      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this
Court grant this Motion to Extend Time to File Appellant's Brief, and for such other
and further relief as the Court may deem appropriate.

                                              Respectfully submitted:

                                                /s/John D. Reeves
                                              ____________________
                                              John D. Reeves
                                              Attorney at Law
                                              1007 Grant
                                              Lufkin, Texas 75901
                                              Phone (936) 632-160
                                              Fax: (936) 632-1640
                                              tessabellus@yahoo.com
                                              SBOT # 16723000
                                              Counsel for Appellant
                     CERTIFICATE OF CONFERENCE

      Pursuant to Tex. R. App. 10.1 (5), certify that I, the undersigned conferred
with opposing counsel who is not opposed to an extension.

                                      /s/John D. Reeves
                                      ___________________________
                                      John D. Reeves



                          CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing Appellant’s
Motion to Extend Time to file Appellant’s Brief on this 22nd day of September,
2015 forwarded to State’s Attorney, April Ayers-Perez, Angelina County, by
electronic service at aprerez@angelinacounty.net.


                                      /s/John D. Reeves
                                      __________________________
                                      John D. Reeves
                                      Attorney for Appellant,
                                      David Charles Dailey